OPINION — AG — ** LEGISLATOR — CONFLICT OF INTEREST ** AN OTHERWISE PROFESSIONALLY QUALIFIED LEGISLATOR PUBLIC ACCOUNTANT MAY CONTRACT WITH AND PERFORM ANNUAL AUDIT FOR AN OKLAHOMA SCHOOL DISTRICT, IF HE IS PAID FROM A SPECIAL AUDIT FUND CONSISTING SOLELY OF NON STATE APPROPRIATED MONIES. PROVIDED, ATTORNEY GENERAL OPINION ON. 72-288 IS HEREBY EXPRESSLY AFFIRMED; THE QUESTION OF CONFLICT OF INTEREST CANNOT BE ANSWERED AS A MATTER OF LAW, MUST BE EXAMINED IF THE FACT SITUATION REQUIRES IT. (FUNDS, EMPLOYMENT, DUAL COMPENSATION, QUALIFICATION) CITE: ARTICLE II, SECTION 11, ARTICLE V, SECTION 23, OPINION NO. 72-288, 74 O.S. 1401 [74-1401], 74 O.S. 1416 [74-1416], 74 O.S. 1413 [74-1413], OPINION NO. 63-331, OPINION NO. 71-233 (DANIEL J. GAMINO) ** SEE OPINION NO. 87-040 **** UIT SEE: OPINION NO. 87-008 ** SEE OPINION NO. 87-525 (1987) **